Citation Nr: 1116752	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona, denying the claim currently on appeal.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 50 percent for his service-connected PTSD.  Regrettably, additional evidentiary development is necessary before appellate review may proceed.  

The Veteran was last afforded a VA examination in September 2008.  It was noted that the Veteran's immediate, recent and remote memories were intact.  The Veteran also reported nightmares at least once a month.  However, he indicated that he was still able to sleep approximately 8 hours per night.  A global assessment of functioning (GAF) score of 50 was assigned at this time.  

However, according to a more recent VA outpatient treatment record from November 2010, the Veteran reported nightmares occurring nightly.  It was also noted that the Veteran was reporting an increase in memory difficulties impacting his overall work performance.  A GAF score of 42 was assigned at this time.  The Veteran also testified during his November 2010 hearing that he felt his PTSD symptoms were worsening.  

In light of the above evidence, the Veteran should be scheduled for a new VA examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 2 years since the Veteran's last VA examination and there is evidence that strongly suggests an overall worsening of the Veteran's symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current level of severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be performed and the examiner should discuss in detail all symptomatology associated with this condition.  The examiner should also opine as to the degree of occupational impairment associated with this disability.  A complete rationale should be provided for any opinion expressed and the Veteran's lay testimony provided during the examination should be considered and discussed.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


